[Cite as State v. Jinks, 2022-Ohio-282.]




                                IN THE COURT OF APPEALS OF OHIO
                                   SECOND APPELLATE DISTRICT
                                       MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 29155
                                                  :
 v.                                               :   Trial Court Case No. 2020-CR-1960/1
                                                  :
 JOHN R. JINKS                                    :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                            ...........

                                            OPINION

                              Rendered on the 2nd day of February, 2022.

                                            ...........

MATHIAS H. HECK, JR., by ELIZABETH A. ELLIS, Atty. Reg. No. 0074332, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

HILARY LERMAN, Atty. Reg. No. 0029975, 249 Wyoming Street, Dayton, Ohio 45409
     Attorney for Defendant-Appellant

                                           .............




TUCKER, P.J.
                                                                                        -2-




       {¶ 1} John R. Jinks appeals from his conviction for burglary. On appeal, Jinks

contends that his sentence should have been at most community control, rather than a

prison sentence; he also contends that the law under which he was sentenced, the

Reagan Tokes Law, is unconstitutional. We reject both contentions and affirm the trial

court’s judgment.

                         I. Factual and Procedural Background

       {¶ 2} In July 2020, in an apparent act of vigilante justice, Jinks broke into a home

and attacked his then-girlfriend’s former boyfriend, who the girlfriend claimed had been

stalking her and threatening her with physical harm. Jinks was indicted on one count of

aggravated burglary (physical harm), a violation of R.C. 2911.11(A)(1), a first-degree

felony. Under a plea agreement, he pleaded guilty to the reduced charge of burglary, a

violation of R.C. 2911.12(A)(2), a second-degree felony. In May 2021, the trial court

imposed an indefinite prison sentence under the Reagan Tokes Law of a three years to

four and a half years.

       {¶ 3} Jinks appeals.

                                       II. Analysis

       {¶ 4} Jinks assigns four errors. The first challenges his sentence based on the

manifest weight of the evidence. The remaining three assignments of error challenge the

constitutionality of the Reagan Tokes Law.

                                A. The prison sentence

       {¶ 5} The first assignment of error alleges:

       THE SENTENCING WAS AGAINST THE MANIFEST WEIGHT OF THE
                                                                                        -3-


       EVIDENCE.

       {¶ 6} In the first assignment of error, Jinks argues that the imposition of a three-

year minimum and four-and-one-half-year maximum sentence was against the manifest

weight of the evidence and that he should have been sentenced to at most community

control. Jinks essentially argues that he was justified in breaking into the home because

of the victim’s alleged stalking such that the seriousness and recidivism factors in R.C.

2929.12 weighed in favor of a lesser sentence. While Jinks argues that the trial court

failed to weigh properly the statutory seriousness and recidivism factors, he stops short

of alleging that the sentence was contrary to law. He cites State v. Pullen, 2d Disk

Montgomery No. 25829, 2015-Ohio-552, in support of his manifest-weight argument. But

Pullen concerned the denial of a Crim.R. 29 motion for acquittal, not a challenge to a

sentence. The State construes Jink’s argument to be that the record does not support his

sentence under R.C. 2929.12. We do the same.

       {¶ 7} An appellate court’s review of a felony sentence is governed by R.C.

2953.08(G)(2). The Ohio Supreme Court clarified in State v. Jones, 163 Ohio St.3d 242,

2020-Ohio-6729, 169 N.E.3d 649, that R.C. 2953.08(G)(2)(a) “clearly does not provide a

basis for an appellate court to modify or vacate a sentence if it concludes that the record

does not support the sentence under R.C. 2929.11 and R.C. 2929.12[.]” Id. at ¶ 31. “Thus,

the Supreme Court concluded that an appellate court may not modify or vacate a felony

sentence based upon a finding by clear and convincing evidence that the record does not

support the trial court’s ‘findings’ under R.C. 2929.11 and R.C. 2929.12.” State v. Hall,

2021-Ohio-1894, 173 N.E.3d 166, ¶ 38 (2d Dist.), citing Jones at ¶ 42 (“Nothing in R.C.

2953.08(G)(2) permits an appellate court to independently weigh the evidence in the
                                                                                             -4-


record and substitute its judgment for that of the trial court concerning the sentence that

best reflects compliance with R.C. 2929.11 and 2929.12.”). We have further stated that

“[i]n Jones, the Supreme Court also confirmed that R.C. 2953.08(G)(2)(b) does not

provide a mechanism for an appellate court to modify or vacate a felony sentence abased

upon a finding that the sentence is ‘contrary to law’ because it clearly and convincingly is

not supported by the record under R.C. 2929.11 and R.C. 2929.12.” Id. at ¶ 39, citing

Jones at ¶ 32-39.

       {¶ 8} “As a result of the Supreme Court’s holding in Jones, when reviewing felony

sentences that are imposed solely after considering the factors in R.C. 2929.11 and R.C.

2929.12, we shall no longer analyze whether those sentences are unsupported by the

record. We simply must determine whether those sentences are contrary to law.” State v.

Dorsey, 2d Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18. “A sentence is contrary to

law when it does not fall within the statutory range for the offense or if the trial court fails

to consider the purposes and principles of felony sentencing set forth in R.C. 2929.11 and

the sentencing factors set forth in R.C. 2929.12.” Id.; Hall at ¶ 39 (quoting the same).

       {¶ 9} The record in the present case plainly shows that the prison term imposed

by the trial court was within the statutory range and that the court considered the requisite

statutory factors in R.C. 2929.11 and R.C. 2929.12. Thus, Jinks cannot demonstrate that

his sentence was contrary to law. Under Jones, the sentence must be affirmed.

       {¶ 10} The first assignment of error is overruled.

                    B. The constitutionality of the Reagan Tokes Law

       {¶ 11} The remaining three assignments of error allege that the Reagan Tokes

Law, under which Jinks was sentenced, is unconstitutional because it violates the
                                                                                                  -5-


separation-of-powers doctrine and the right to due process:

               REAGAN TOKES IS VIOLATIVE OF THE SEPARATION OF

       POWERS.

               REAGAN TOKES IS VIOLATIVE OF DUE PROCESS BY NOT

       PROVIDING NOTICE.

               REAGAN         TOKES       DOES        NOT      PROVIDE         ADEQUATE

       SAFEGUARDS FOR ARBITRARY EXECUTIVE DECISIONS.

       {¶ 12} As an initial matter, we note that Jinks failed to object to the constitutionality

of the Reagan Tokes Law in the trial court. This means that he has waived the issue on

appeal. See State v. Awan, 22 Ohio St.3d 120, 489 N.E.2d 277 (1986), syllabus (holding

that the “[f]ailure to raise at the trial court level the issue of the constitutionality of a statute

or its application, which is apparent at the time of trial, constitutes a waiver of such issue

and a deviation from this state’s orderly procedure, and therefore need not be heard for

the first time on appeal”). Accordingly, we review Jinks’s arguments under a plain-error

analysis. See Hall, 2021-Ohio-1894, 173 N.E.3d 166, at ¶ 45 (using plain-error analysis

to review defendant’s argument that the Reagan Tokes Law is unconstitutional because

defendant failed to object to constitutionality in the trial court).

       {¶ 13} “An enactment of the General Assembly is presumed to be constitutional,

and before a court may declare it unconstitutional it must appear beyond a reasonable

doubt that the legislation and constitutional provisions are clearly incompatible.” State ex

rel. Dickman v. Defenbacher, 164 Ohio St. 142, 128 N.E.2d 59 (1955), paragraph one of

the syllabus; Woods v. Telb, 89 Ohio St.3d 504, 510-511, 733 N.E.2d 1103 (2000)

(quoting the same). “[T]he party challenging the statute bears the burden of proving the
                                                                                        -6-


unconstitutionality of the statute.” Woods at 511, citing State v. Thompkins, 75 Ohio St.3d

558, 560, 664 N.E.2d 926 (1996).

                                     Separation of powers

      {¶ 14} In his second assignment of error, Jinks contends that the sentencing

scheme set forth in the Reagan Tokes Law violates the separation-of-powers doctrine

because it usurps the role of the judiciary by giving the Ohio Department of Rehabilitation

and Correction (ODRC)—the executive branch of government—authority to sentence

offenders to a longer prison term.

      {¶ 15} We have repeatedly held that the Reagan Tokes Law does not violate the

separation-of-powers doctrine:

      We recently considered the constitutionality of the Reagan Tokes Law

      in State v. Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153 and

      concluded that it does not violate the separation-of-powers doctrine. We

      reached this conclusion because we found that the Law’s scheme is

      consistent with established authority from the Supreme Court of Ohio, which

      held that “when the power to sanction is delegated to the executive branch,

      a separation-of-powers problem is avoided if the sanction is originally

      imposed by a court and included in its sentence.” Ferguson at ¶ 23,

      citing Hernandez v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d

      301, ¶ 18-20, citing State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085,

      817 N.E.2d 864, ¶ 19, citing Woods v. Telb, 89 Ohio St.3d 504, 512-513,

      733 N.E.2d 1103 (2000).

State v. Compton, 2d Dist. Montgomery No. 28912, 2021-Ohio-1513, ¶ 11; see also State
                                                                                       -7-


v. Thompson, 2d Dist. Clark No. 2020-CA-60, 2021-Ohio-4027, ¶ 19.

      {¶ 16} Like the defendants’ prison terms in Ferguson, Compton, and Thompson,

Jinks’s minimum and maximum terms were imposed by the trial court and included as

part of the trial court’s sentence. “Because the Reagan Tokes Law does not allow the

ODRC to lengthen an offender’s sentence beyond the maximum sentence imposed by

the trial court, we once again hold that the Law does not violate the separation-of-powers

doctrine.” Compton at ¶ 12, citing Ferguson at ¶ 23; see also Thompson at ¶ 20.

                                      Due process

      {¶ 17} In his third assignment of error, Jinks contends that the Reagan Tokes Law

violates due process because it does not provide sufficient notice of what conduct will

cause the ODRC to rebut the presumption for release after expiration of the minimum

term. In his fourth assignment of error, Jinks contends that the Law does not contain

adequate safeguards to prevent arbitrary and discriminatory enforcement by the ODRC.

      {¶ 18} We have also repeatedly held that the Reagan Tokes Law does not violate

due process:

      “[T]he fundamental requisite of due process of law is the opportunity to be

      heard in a meaningful time and in a meaningful manner.” * * * The Reagan

      Tokes Law satisfies these requirements. The Law states that, in order to

      rebut the presumption of the minimum term, the [ODRC] must make a

      particular statutory determination “at a hearing.” R.C. 2967.271(C) and (D).

      The Law does not give the [ODRC] unfettered discretion to require an

      offender to serve more than the minimum term. And it affords an offender

      notice and an opportunity to be heard before more than the minimum may
                                                                                          -8-


       be required.

Ferguson at ¶ 25, quoting Woods, 89 Ohio St.3d 504, 513, 733 N.E.2d 1103; see also

Compton at ¶ 14; Thompson at ¶ 21. “Because the procedures employed under the

Reagan Tokes Law provide for notice of a hearing at which an offender has an opportunity

to be heard, and because the Reagan Tokes Law does not give the ODRC unfettered

discretion to decide when an offender must serve more than the minimum term, * * * the

Law does not violate an offender’s right to due process.” Compton at ¶ 18; see also

Thompson at ¶ 22. We decline to reconsider Ferguson in the present case, “and we again

conclude that the Reagan Tokes Act does not violate a defendant’s due process rights.”

Thompson at ¶ 23.

       {¶ 19} In his brief, Jinks acknowledges that we have held that the Law is not

unconstitutional, but he argues that it is unconstitutional anyway because he “is sure

future Courts will find it violative.” Be that as it may, this Court has repeatedly concluded

that the Law does not violate the separation-of-powers doctrine or due process, and Jinks

does not persuade us to hold otherwise in this case. Thus, we continue to adhere to our

conclusion that the Law does not violate the separation-of-powers doctrine or a

defendant’s right to procedural due process.

       {¶ 20} Jinks fails to demonstrate that the Reagan Tokes Law is unconstitutional,

and, given this, he has not shown that his sentence is contrary to law. When the trial court

here sentenced Jinks under the Reagan Tokes Law, the court did not err, plainly or

otherwise.

       {¶ 21} The second, third, and fourth assignments of error are overruled.

                                      III. Conclusion
                                                                                  -9-


      {¶ 22} We have overruled each of the assignments of error presented. The trial

court’s judgment is affirmed.

                                  .............



DONOVAN, J. and EPLEY, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Elizabeth A. Ellis
Hilary Lerman
Hon. Mary Lynn Wiseman